Citation Nr: 1117140	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  07-03 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a skin disability of the bilateral arms and feet.

2. Entitlement to a compensable rating prior to September 1, 2009, and 10 percent thereafter for the Veteran's service-connected stomach ulcers.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1977 to September 1981, with subsequent reserve service.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from June 2005 and October 2008 rating decisions of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for a skin disability of the right arm and granted service connection for stomach ulcers rated 0 percent, effective December 21, 2004 respectively.  

An interim May 2010 rating decision increased the rating for the Veteran's service-connected stomach ulcers to 10 percent disabling, effective September 1, 2009.  The Veteran was advised of the above grant of an increased rating; however, he did not withdraw his appeal.  In AB v. Brown, 6 Vet. App. 35 (1993), the U.S. Court of Appeals for Veterans Claims (Court) held that, on a claim for an original or increased rating, the Veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded.  Thus, this appeal continues.  

In January 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  While the notice provisions of the VCAA appear to be satisfied the Board is of the opinion that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims.  See 38 C.F.R. § 3.159 (2010).   

	Stomach Ulcers

At the January 2011 hearing the Veteran essentially testified that his stomach ulcers had worsened in severity since his most recent September 2009 VA examination, noting that he had experienced increasing episodes of symptoms and had to miss more days at work.  He also testified that he had recently received private treatment for the disability.  In light of the allegation, a contemporaneous VA examination to assess the severity of his service-connected stomach ulcers is necessary.  Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991) (where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).  

	Skin disability

Governing regulation provides that an examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the Veteran suffered an event, injury or disease in service; (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  With respect to the factor C listed, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

At the January 2011 Board hearing, the Veteran testified that he was seen in service for a skin rash, this disorder was chronic, and had continued since service to the present, spreading from his right arm to the left arm and bilateral feet.  He noted that the disability was manifested by "bubbles and dots" and that he was prescribed topical medication.  His service treatment records document that he was treated for a rash in service.  Accordingly, the Board finds that the evidence of record suggests that the Veteran may have a skin disability that may be associated with his treatment for rashes in service.  The low threshold standard of McLendon is met; a VA nexus examination is necessary.  

Additionally, updated treatment records are pertinent evidence in these matters (and any such VA records are considered of record), and must be secured.  

Accordingly, the case is REMANDED for the following:

1.  The RO/AMC should secure for the record copies of complete clinical records of all VA treatment the Veteran has received for the disabilities at issue from April 2010 to the present.  The RO should also ask the Veteran to identify any and all recent private evaluation and/or treatment he received for stomach ulcers and skin disability.  He should provide a chronological listing with names and locations of all providers, as well as any releases necessary for VA to secure records of the private treatment/evaluations.  If he has not received any private treatment, he should so indicate.  The RO must secure for association with the claims file the complete clinical records (which are not already associated with the claims file) of the treatment from all sources identified.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  

2.  The RO/AMC should arrange for the Veteran to be examined by an appropriate physician to determine the current nature and severity of his service-connected stomach ulcers.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies should be completed, and all findings should be described in detail.  The findings must be sufficiently detailed to allow for rating under all criteria in Diagnostic Code 7305 (the examiner must be provided a copy of those criteria).  The examiner must explain the rationale for all opinions.  

3.  The RO/AMC should arrange for a dermatological examination of the Veteran to determine the nature and likely etiology of his current skin disability associated with his arms and feet.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner should identify (by medical diagnosis) each of the Veteran's current chronic skin disability and, as to each, opine whether such is/are at least as likely as not (a 50 percent or greater probability) related to his service (to specifically include the documented rash/skin disorder therein).  The examiner should address the Veteran's contention that the rash in service spread to different parts of his body.  The examiner must explain the rationale for the opinion(s).  If the examiner cannot respond without resorting to speculation, he/she should so indicate this and explain the reason why an opinion would be speculative.  

4.  The RO should then readjudicate the claims.  If either remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


